United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Seattle, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1786
Issued: January 15, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 26, 2015 appellant filed a timely appeal from a July 30, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a right knee injury
causally related to her federal employment.
FACTUAL HISTORY
On June 18, 2015 appellant, then a 57-year-old city carrier, filed an occupational disease
claim (Form CA-2) alleging that she had a knee condition casually related to her federal
employment. On the claim form she indicated that she had been working a lot of overtime and
1

5 U.S.C. § 8101 et seq.

her knee was strained due to overuse.2 There is no indication that appellant stopped working.
By letter dated June 23, 2015, OWCP requested that she submit additional factual and medical
evidence with respect to her claim.
On July 20, 2015 appellant submitted a statement indicating that she attributed her knee
condition to walking up and down hills and stairs on her route, as well as carrying mail. She
asserted that she often worked six days per week and her route required six hours of walking.
Appellant received treatment for right knee pain on June 13, 2015. In a report of that
date a physician assistant indicated that she had a history of bilateral meniscus tears and likely
sustained an overuse injury. The record also contains a duty status report (Form CA-17) dated
June 13, 2015, describing the injury as an overuse injury to the right knee and providing a
diagnosis of overuse and strain. The June 13, 2015 report contains a handwritten note from
Dr. Eric Strandberg, a Board-certified family practitioner, in a form report dated June 15, 2015,
indicating that he had provided work restrictions of eight hours of standing and one half hour of
walking, with no climbing, or kneeling.3 Appellant also submitted medical evidence indicating
treatment by the physician assistant on June 23 and July 8 and 22, 2015. The July 22, 2015
report indicated that she was released to full duty.
By decision dated July 30, 2015, OWCP denied the claim for compensation. It found that
the medical evidence was insufficient to establish the claim, noting that a physician assistant was
not a physician under FECA.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.4
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.5

2

The claim form does not identify right or left knee, but it appears from the medical treatment appellant’s claim
was for a right knee injury.
3

The report was also signed by the physician assistant.

4

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

5

Ruby I. Fish, 46 ECAB 276, 279 (1994).

2

Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.6 A physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.7
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty, and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.8 Medical evidence from a physician assistant, this does not constitute
competent medical evidence as a physician’s assistant is not a physician under 5 U.S.C.
§ 8101(2).9
ANALYSIS
In the present case, appellant has alleged that her work as a city carrier contributed to a
knee condition. She indicated that her route involved a significant amount of walking, including
hills, and stairs, as well as carrying packages. To meet her burden of proof, appellant must
submit rationalized medical evidence that explains the relationship between a diagnosed
condition and the identified employment factors.
Medical evidence from a physician assistant, as noted above, is of no probative medical
value and cannot establish causal relationship. The only medical report that appeared to be
reviewed by a physician was Dr. Strandberg in CA-17 form reports dated June 13 and 15, 2015,
but these reports are insufficient to meet appellant’s burden of proof. The report does not
provide a complete medical history or background. Moreover, there is no medical opinion,
supported by medical rationale, on causal relationship between a diagnosed right knee condition
and the identified employment factors.
For these reasons, the Board finds that appellant did not meet her burden of proof in this
10

case.

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

6

See Robert G. Morris, 48 ECAB 238 (1996).

7

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

8

Id.

9

George H. Clark, 56 ECAB 162 (2004).

10

The record indicated that medical evidence was submitted after July 30, 2015. The Board reviews only
evidence that was before OWCP at the time of the decision on appeal. 20 C.F.R. § 501.2(c)(1).

3

CONCLUSION
The Board finds that appellant did not met her burden of proof to establish a right knee
injury causally related to her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 30, 2015 is affirmed.
Issued: January 15, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

